Citation Nr: 1146130	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-33 717 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1960 to April 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of a Department of Veterans Affairs (VA), Regional Office (RO).

In June 2011, the claim was remanded by the Board for development.  As a result of the remand, further development is needed and the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In July 2010, on VA examination, the VA examiner stated that spoken and whispered voice testing of hearing in service were inappropriate tools for evaluating hearing loss and that no audiometric data was found in the service treatment records.  The VA examiner expressed the opinion that do to the lack of meaningful service records and evidence the question of causation of the Veteran's bilateral hearing loss disability could not be resolved without resort to mere speculation.

In June 2011, the Board remanded the claim, because the Board found that the VA examiner's opinion was inadequate.  The Board then requested another opinion.  In July 2011, in an addendum to the previous opinion, the VA examiner reiterated that the Veteran did not have an appropriate hearing examination in service.  The VA examiner expressed the opinion that without meaningful audiometric data in service, the question of the causation between the current hearing loss disability and noise exposure in service could not be resolved without resort to mere speculation.  




An examination is not inadequate merely because the examiner states that a conclusion cannot be reached without resort to speculation.  But it must be clear from the examiner's statements that the examiner considered all procurable and assembled data.  Whereas here there remains a question of whether the opinion is based on sufficient facts, it is the Board's duty to remand for further development. 
Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an audiologist, who has not previously examined the Veteran to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current hearing loss disability is related to noise exposure in service? 

In formulating an opinion, the VA audiologist is asked to consider the following significant facts as determined by the Board based on all procurable and assembled date:

The Veteran was born in 1943.  The Veteran's period of active duty was for April 1960 to April 1964.  He served as a rifleman in the United States Marine Corps, which would have included training in marksmanship and familiarization with individually-assigned weapons, such as grenade training, and demonstrations of other weapon systems. 



The Veteran would have periodically been on a firing range for rifle requalification.  In service, hearing was measured by whispered voice on entrance examination and by whispered and spoken voice on separation examination and there is no record of a hearing problem on separation examination.  

After service, in 2009, at the age of 66, sensorineural hearing loss by audiogram was first documented by a CCC-A.  The history of post-service occupational or recreational noise exposure is not entirely clear. 

The Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience, and his statements are satisfactory evidence of noise exposure during service, which answers the question of what happened in service.  The Veteran's statements about noise exposure in service are also credibile.  He is also competent to describe impaired hearing after service.  

If after a review of the significant facts as determined by the Board, an opinion is not possible without resort to speculation, the VA audiologist is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the current hearing loss disability, please identify the other potential causes based on the evidence of record, when the in-service noise exposure is not more likely than any other to cause the Veteran's current hearing loss disability,  




and that an opinion on actual causation is beyond what may be reasonably concluded based on the evidence of record and a review of the medical literature so that the opinion reflects the limitations of knowledge in the medical community 

2.  After the development requested has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


